DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/30/2021 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 3/30/2021 are hereby withdrawn. 
The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 56 is newly added. Claims 1, 4-5, 7, 9-11, 14-15, 17, 19-21, 26-29, 32, 35-38, 40 and 53-56 are pending. Claims 28-29, 32, 35-38, 40 and 53-54 are currently withdrawn. Claims 1, 4-5, 7, 9-11, 14-15, 17, 19-21, 26-27 and 55-56 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/085,177 and PCT/US2015/062841 filed on 11/26/2014 and 11/27/2015, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 11/26/2014. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 9-11, 14-15, 17, 19-21, 26-27 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al, US 2014/0249209, published 9/4/2014 (hereinafter Fox, reference of record) in view of Linden et al. US 2018/0135076, published 5/17/2018 (hereinafter Linden, reference of record) and Wu et al. "Single amino acid changes can influence titer, heparin binding, and tissue tropism in different adeno-associated virus serotypes." Journal of virology 80.22 (2006): 11393-11397 (hereinafter Wu). This rejection is newly applied to address applicants claim amendments on 12/30/2021. 
Fox describes methods for treating hepatic failure/cirrhosis via the administration of an AAV vector comprising an agonist to a hepatic network factor regulated by HNF4α, such as HNF1α, FOX2A or CEBPα alone or in combination with an HNF4α agonist (Fox para 6-9). Fox defines HNF4α agonist as any agent which regulates HNF4α expression, including a nucleic acid sequence which encodes HNF4α or a functional fragment thereof (Fox, para 25-27). Fox describes HNF4α agonists which include micro RNA (miR-122) but does not mention shRNA or siRNA indicating that the composition is “free” thereof as described in claim 27. Fox’s description of administering “HNF4α alone or in combination” with other transcription factors including HNF1α, FOX2A or CEBPα among others embraces the use of a second and third transcription factor within one viral capsid as described in claims 1, 11 and 55 (Fox, para 8, 9, 21, and 87). Fox describes using a second viral vector and multiple administration regiments via subcutaneous injection as needed, corresponding to the second viral vector limitation recited in claim 11 (Fox, para 90, 118). Fox describes using AAV vectors, but does not expressly describe the use of AAV6, AAV7 and AAV8 (Fox, para 118, 125, 138). 
Linden describes recombinant AAV vectors comprising AAV6, AAV7 and AAV8 variants which are suitable for the delivery of therapeutic genes in vivo (Linden, para 32, 33, 138147, 151). Linden teaches (paragraph 0104) "The term rAAV vector encompasses both rAAV vector particles and rAAV vector plasmids." Moreover, in paragraph (0105) Linden teaches "An 'AAV virus' or 'AAV viral particle' or 'rAAV vector particle' refers to a viral particle composed of at least one AAV capsid protein (typically by all of the capsid proteins of a wild-type AAV) and an encapsulated polynucleotide rAAV vector. If the particle comprises a heterologous polynucleotide (i.e. a polynucleotide other than a wild-type AAV genome such as a transgene to be delivered to a mammalian cell), it is typically referred to as a 'rAAV vector particle' or simply a 'rAAV vector'. Thus, production of rAAV particle necessarily includes production of rAAV vector, as such a vector is contained within a rAAV particle." Furthermore, as Linden teaches (paragraphs 0003 and 0329) one of the most prominent characteristics of various rAAV serotypes is their tissue tropism, where the "variant AW capsid protein is from AAV1, AAV5, AAV6, AAV8, AAV9 or AAV10." Linden provides motivation for incorporating VP polypeptides to increase viral infectivity. Linden states that VP1/VP2 primary sequences are known and contain PLA2 activity which is involved in viral trafficking and may influence viral infectivity (Linden, para 262). Linden specifically describes VP1 polypeptides of AAV6, which corresponds to the VP limitations described in claims 4, 14, 19-20 and 26 (Linden, para 302). Linden describes the various advantages of each AAV variant and how a transgene of interest may be inserted (Linden, para 101, 138, claim 15).
To emphasize the known connection between AAV serotype selection and tissue tropism for the delivery of therapeutic genes in vivo, Wu is described herein. Wu describes how single amino acid changes can influence tilter, heparin binding and tissue tropism among different AAV serotypes (Wu, abstract). Wu states that despite the high degree of sequence homology between AAV1 and AAV6 capsids, the two serotypes display varying tissue tropism, with AAV6 vectors displaying an increased liver transduction when compared to AAV1 and other serotypes (Wu, pg 11393 para 2). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art use serotype AAV6 as described by Linden and Wu with the gene therapy treatment methods for hepatic failure/cirrhosis outlined by Fox given the known tissue tropism exhibited by AAV6 serotypes. It would have been a matter of simply substituting one AAV variant for another since Fox describes the use of AAV vectors without indicating a particular variant. Linden experimented with numerous AAV variants showing that transgene insertion into any particular AAV variant is common in the art. One would have been motivated to make such a substitution in order to optimize transduction efficiency, since Linden shows that each variant has a variable transduction efficiency in each corresponding tissue type (Linden, para 229). One would have a reasonable expectation of successes given the well-established methodologies for AAV gene insertion and the fact that Fox achieved favorable results using AAV vectors. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 

Citation of Other Relevant Prior Art 
Yu et al, US20130251694A1, published 9/26/2013
Knop, US20130244331A1, published 9/19/2013
Seiler et al. "Adeno-associated virus types 5 and 6 use distinct receptors for cell entry." Human gene therapy 17.1 (2006): 10-19
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633


/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699